DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to application filed on 01/29/2022.
Claims 1-6, 10-16 and 20 are currently amended via Examiner’s amendment.
Claims 1-20 are pending.
Claims 1-20 are allowed.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020, has been acknowledged and the cited references have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Linda M. Vierra (Reg. No. 63,043) on 08/10/2022 to place the application in condition for allowance. 

The application has been amended as follows: 
In the Claims:
	Claims 1-6, 10-16 and 20 have been amended via Examiner’s amendment.
		
This list of claims will replace all prior versions, and listings, of claims in the application:
 
List of the Claims: 

1.  (Currently Amended) A system comprising:
one or more processors; and
one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors and perform:
receiving item data for each item of a plurality of items from a catalog comprising a set of items;
assigning a task for evaluation of the item data for each item of the plurality of items, wherein each task for evaluation of the item data specifies respective evaluation criteria;
storing a plurality of task jobs to a task queue, wherein the plurality of task jobs comprises task data, and wherein the task data comprise the item data and the [[task]] tasks for evaluation of the item data;
repeatedly setting, in real time, a respective processor of a plurality of respective processors to perform a respective evaluation model from among a plurality of evaluation models; 
processing the plurality of task jobs stored to the task queue, by:
determining, in real time, whether a first evaluation model of the plurality of evaluation models set to be performed on a first processor of the plurality of respective processors is capable of meeting first evaluation criteria of first task data for a first task job of the plurality of task jobs in the task queue, wherein the respective evaluation criteria comprise the first evaluation criteria, and wherein the task data comprise the first task data;
when it is determined, in real time, that the first evaluation model set to be performed on the first processor is capable of meeting the first evaluation criteria of the first task data for the first task job in the task queue, performing, in real time:
receiving the first task data at the first processor, wherein the first task data comprise first item data and a first task for evaluation of [[the]] a second item data;
performing, on the first processor, the first evaluation model on the first task data; and
outputting first first-evaluation-model output in accordance with the first evaluation criteria for the first task job; [[and]] 
when it is determined, in real time, that a first output job is compatible with a first post-processing evaluation set to be performed on a first processor of a second plurality of processors, performing, in real time:
receiving the first output job at the first processor of the second plurality of processors;
performing, on the first processor of the second plurality of processors, the first post-processing evaluation of the first output job; and
outputting first first-post-processing data for the first output job;
transmitting (i) first first-evaluation-model-output instructions to a user interface to provide first first-evaluation-model-output information to a user in relation to the first first-evaluation-model output, and (ii) first first-post-processing-data instructions to update the user interface to provide first first-post-processing-data information to the user in relation to the first post-processing evaluation of the first output job; and  
repeatedly updating, in real time, (a) the task queue according to (i) a progress of processing the plurality of task jobs by the plurality of evaluation models on the plurality of respective processors, and (ii) an addition of any subsequently received task jobs to the task queue for evaluation of subsequently received item data corresponding to subsequently received items, and (b) an output job queue according to (i) a progress of processing a plurality of post-processing evaluations on the second plurality of processors, and (ii) an addition of any subsequently received output jobs to a task output job queue set to be performed on the second plurality of processors.
 
2.  (Currently Amended) The system of claim 1, wherein the computing instructions are further configured to run on the one or more processors and perform:
when it is determined, in real time, that the first evaluation model set to be performed on the first processor is not capable of meeting the first evaluation criteria of the first task data for the first task job in the task queue, determining, in real time, whether the first evaluation model set to be performed on the first processor is capable of meeting , as specified, of second task data for a second task job of the plurality of task jobs in the task queue, wherein the respective evaluation criteria comprise the second evaluation criteria, and wherein the task data comprise the second task data, 
when it is determined, in real time, that the first evaluation model set to be performed on the first processor is capable of meeting the second evaluation criteria of the second task data for the second task job in the task queue, performing, in real time[[,]]:
receiving the second task data at the first processor, wherein the second task data comprise second item data and a second task for evaluation of the second item data;
performing, on the first processor, the first evaluation model on the second task data;
outputting second first-evaluation-model output in accordance with the second evaluation criteria for the second task job, and 
transmitting second first-evaluation-model-output instructions to the user interface to provide second first-evaluation-model-output information to the user in relation to the second first-evaluation-model-output, and
when it is determined, in real time, that the first evaluation model to be performed on the first processor is not capable of meeting the second evaluation criteria of the second task data for the second task job in the task queue, determining, in real time, whether the first evaluation model set to be performed on the first processor is capable of meeting any remaining evaluation criteria of any remaining task data for any remaining task job of the plurality of task jobs stored in the task queue, wherein the respective evaluation criteria comprise the any remaining evaluation criteria, and wherein the task data comprise the any remaining task data. 

3.  (Currently Amended) The system of claim 2, wherein the computing instructions are further configured to run on the one or more processors and perform:
determining, in real time, whether a second evaluation model of the plurality of evaluation models set to be performed on a second processor of the plurality of respective processors is capable of meeting the first evaluation criteria of the first task data for the first task job in the task queue, 
when it is determined, in real time, that the second 
receiving the first task data at the second processor; 
performing, on the second processor, the second evaluation model on the first task data, 
outputting first second-evaluation-model-output in accordance with the first evaluation criteria for the first task job, and 
transmitting first second-evaluation-model-output instructions to the user interface to provide first second-evaluation-model-output information to the user in relation to the first second-evaluation model-output,
when it is determined, in real time, that the second evaluation model set to be performed on the second processor is not capable of meeting the first evaluation criteria of the first task data for the first task job in the task queue, determining, in real time, whether the second evaluation model set to be performed on the second processor is capable of meeting any remaining evaluation criteria of any remaining task data of any remaining task jobs of the plurality of task jobs stored in the task queue, and
determining whether any remaining evaluation models of the plurality of evaluation models set to be performed on any remaining processors of the plurality of respective processors are capable of meeting any evaluation criteria of the task data for any remaining task jobs of the plurality of task jobs in the task queue, wherein the respective evaluation criteria comprise the any evaluation criteria. 

4.  (Currently Amended) The system of claim 1, wherein the computing instructions are further configured to run on the one or more processors to perform:
outputting a plurality of evaluation model outputs to a plurality of output jobs in [[an]] the output job queue, wherein the plurality of evaluation model outputs correspond to evaluations of the item data for each task job of the plurality of task jobs by the plurality of respective processors according to the plurality of evaluation models;
repeatedly setting, in real time, a respective processor of [[a]] the second plurality of processors to perform a respective post-processing evaluation from among [[a]] the plurality of post-processing evaluations; and
processing the plurality of output jobs stored to the output job queue by:
determining, in real time, whether [[a]] the first output job of the plurality of jobs is  compatible with the first post-processing evaluation set to be performed on the first processor of the second plurality of processors[[,]]







5.  (Currently Amended) The system of claim 4, wherein the computing instructions are further configured to run on the one or more processors and perform:
when it is determined, in real time, that the first output job is not compatible with the first post-processing evaluation set to be performed on the first processor of the second plurality of processors, determining, in real time, whether a second output job of the plurality of output jobs is compatible with the first post-processing evaluation set to be performed on the first processor of the second plurality of processors, 
when it is determined, in real time, that the second output job is compatible with the first post-processing evaluation set to be performed on the first processor of the second plurality of processors, performing, in real time[[,]]:
receiving the second output job at the first processor of the second plurality of processors;
 performing, on the first processor of the second plurality of processors, the first post-processing evaluation of the second output job; 
outputting second first-post-processing data for the second output job; and
transmitting second first-post-processing-data instructions to update the user interface to provide second-first-post-processing-data information to the user in relation to the first post-processing evaluation of the second output job; and
 when it is determined, in real time, that the second output job is not compatible with the first post-processing evaluation set to be performed on the first processor of the second plurality of processors, determining, in real-time, whether any remaining output job of the output job queue is compatible with the first post-processing evaluation set to be performed on the first processor of the second plurality of processors. 

6.  (Currently Amended) The system of claim 5, wherein the computing instructions are further configured to run on the one or more processors and perform:
determining, in real time, whether the first output job is compatible with a second post-processing evaluation set to be performed on a second processor of the second plurality of processors, [[and]]
when it is determined that the first output job is compatible with the second post-processing evaluation set to be performed on the second processor of the second plurality of processors, performing, in real time:
receiving the first output job at the second processor of the second plurality of processors;
performing, on the second processor, the second post-processing evaluation of the first output job, 
outputting first second-post-processing data for the first output job; and
transmitting first second-post-processing-data instructions to update the user interface to provide first second-post-processing-data information to the user in relation to the first second-post-processing evaluation of the first output job; and
when it is determined, in real time, that the first output job is not compatible with the second post-processing evaluation set to be performed on the second processor of the second plurality of processors, determining, in real time, whether any remaining output job of the output job queue is compatible with the second post-processing evaluation set to be performed on the second processor of the second plurality of processors, and
determining, in real-time, whether any output job of the output job queue is compatible with any remaining post-processing evaluations of the plurality of post-processing evaluations set to be performed on any remaining processor of the second plurality of processors. 

7.  (Original) The system of claim 4, wherein the plurality of post-processing evaluations comprises any one or more of determining whether to recommend user evaluation of an item in the catalog, determining whether to remove the item from the catalog, or determining whether to update item data related to the item in the catalog.  

8.  (Original) The system of claim 1, wherein the plurality of respective processors comprises one or more of CPUs, GPUs, and combinations thereof.

9.  (Original) The system of claim 1, wherein the item data comprise one or more of image data for the plurality of items, image web addresses for the plurality of items, or item identification numbers and item descriptions for the plurality of items, and wherein the plurality of evaluation models comprises a plurality of inference models. 

10.  (Currently Amended) The system of claim 1, wherein the computing instructions are further configured to run on the one or more processors and perform:
determining, in real time, whether the plurality of respective processors is adequate to accommodate the task jobs in the task [[job]] queue;
selectively adding or removing one or more processors in the plurality of respective processors according to a result of determination as to whether the plurality of respective processors are adequate to accommodate the task jobs; and
when adding one or more processors to the plurality of respective processors, setting the one or more processors to perform a selected evaluation model from among the plurality of evaluation models when adding to the plurality of respective processors.

11.  (Currently Amended) A method being implemented via execution of computing instructions configured to run at a plurality of processors and stored at one or more non-transitory computer-readable media, the method comprising:
receiving item data for each item of a plurality of items from a catalog comprising a set of items;
assigning a task for evaluation of the item data for each item of the plurality of items, wherein each task for evaluation of the item data specifies respective evaluation criteria;
storing a plurality of task jobs to a task queue, wherein the plurality of task jobs comprises task data, and wherein the task data comprise the item data and the [[task]] tasks for evaluation of the item data;
repeatedly setting, in real time, a respective processor of a plurality of respective processors to perform a respective evaluation model from among a plurality of evaluation models; 
processing the plurality of task jobs stored to the task queue, by:
determining, in real time, whether a first evaluation model of the plurality of evaluation models set to be performed on a first processor of the plurality of respective processors is capable of meeting first evaluation criteria of first task data for a first task job of the plurality of task jobs in the task queue, wherein the respective evaluation criteria comprise the first evaluation criteria, and wherein the task data comprise the first task data;
when it is determined, in real time, that the first evaluation model set to be performed on the first processor is capable of meeting the first evaluation criteria of the first task data for the first task job in the task queue, performing, in real time:
receiving the first task data at the first processor, wherein the first task data comprise first item data and a first task for evaluation of [[the]] a second item data;
performing, on the first processor, the first evaluation model on the first task data; and
outputting first first-evaluation-model output in accordance with the first evaluation criteria for the first task job; [[and ]]
when it is determined, in real time, that a first output job is compatible with a first post-processing evaluation set to be performed on a first processor of a second plurality of processors, performing, in real time:
receiving the first output job at the first processor of the second plurality of processors;
performing, on the first processor of the second plurality of processors, the first post-processing evaluation of the first output job; and
outputting first first-post-processing data for the first output job;
transmitting (i) first first-evaluation-model-output instructions to a user interface to provide first first-evaluation-model-output information to a user in relation to the first first-evaluation-model output, and (ii) first first-post-processing-data instructions to update the user interface to provide first first-post-processing-data information to the user in relation to the first post-processing evaluation of the first output job;  and 
repeatedly updating, in real time, (a) the task queue according to (i) a progress of processing the plurality of task jobs by the plurality of evaluation models on the plurality of respective processors, and (ii) an addition of any subsequently received task jobs to the task queue for evaluation of subsequently received item data corresponding to subsequently received items, and (b) an output job queue according to (i) a progress of processing a plurality of post-processing evaluations on the second plurality of processors, and (ii) an addition of any subsequently received output jobs to a task output job queue set to be performed on the second plurality of processors.

12.  (Currently Amended) The method of claim 11, further comprising:
when it is determined, in real time, that the first evaluation model set to be performed on the first processor is not capable of meeting the first evaluation criteria of the first task data for the first task job in the task queue, determining, in real time, whether the first evaluation model set to be performed on the first processor is capable of meeting , as specified, of second task data for a second task job of the plurality of task jobs in the task queue, wherein the respective evaluation criteria comprise the second evaluation criteria, and wherein the task data comprise the second task data, 
when it is determined, in real time, that the first evaluation model set to be performed on the first processor is capable of meeting the second evaluation criteria of the second task data for the second task job in the task queue, performing, in real time[[,]]:
receiving the second task data at the first processor, wherein the second task data comprise second item data and a second task for evaluation of the second item data;
performing, on the first processor, the first evaluation model on the second task data
outputting second first-evaluation-model output in accordance with the second evaluation criteria for the second task job, and 
transmitting second first-evaluation-model-output instructions to the user interface to provide second first-evaluation-model-output information to the user in relation to the second first-evaluation-model-output, and
	when it is determined, in real time, that the first evaluation model to be performed on the first processor is not capable of meeting the second evaluation criteria of the second task data for the second task job in the task queue, determining, in real time, whether the first evaluation model set to be performed on the first processor is capable of meeting any remaining evaluation criteria of any remaining task data for any remaining task job of the plurality of task jobs stored in the task queue, wherein the respective evaluation criteria comprise the any remaining evaluation criteria, and wherein the task data comprise the any remaining task data. 

13.  (Currently Amended) The method of claim 12, further comprising:
determining, in real time, whether a second evaluation model of the plurality of evaluation models set to be performed on a second processor of the plurality of respective processors is capable of meeting the first evaluation criteria of the first task data for the first task job in the task queue, 
when it is determined, in real time, that the second 
receiving the first task data at the second processor; 
performing, on the second processor, the second evaluation model on the first task data, 
outputting first second-evaluation-model-output in accordance with the first evaluation criteria for the first task job, and 
transmitting first second-evaluation-model-output instructions to the user interface to provide first second-evaluation-model-output information to the user in relation to the first second-evaluation model-output,
when it is determined, in real time, that the second evaluation model set to be performed on the second processor is not capable of meeting the first evaluation criteria of the first task data for the first task job in the task queue, determining, in real time, whether the second evaluation model set to be performed on the second processor is capable of meeting any remaining evaluation criteria of any remaining task data of any remaining task jobs of the plurality of task jobs stored in the task queue, and
determining whether any remaining evaluation models of the plurality of evaluation models set to be performed on any remaining processors of the plurality of respective processors are capable of meeting any evaluation criteria of the task data for any remaining task jobs of the plurality of task jobs in the task queue, wherein the respective evaluation criteria comprise the any evaluation criteria. 

14.  (Currently Amended) The method of claim 11, further comprising:
outputting a plurality of evaluation model outputs to a plurality of output jobs in [[an]] the output job queue, wherein the plurality of evaluation model outputs correspond to evaluations of the item data for each task job of the plurality of task jobs by the plurality of respective processors according to the plurality of evaluation models;
repeatedly setting, in real time, a respective processor of [[a]] the second plurality of processors to perform a respective post-processing evaluation from among [[a]] the plurality of post-processing evaluations; and
processing the plurality of output jobs stored to the output job queue by:
determining, in real time, whether [[a]] the first output job of the plurality of jobs is  compatible with the first post-processing evaluation set to be performed on the first processor of the second plurality of processors[[,]]







15.  (Currently Amended ) The method of claim 14, further comprising:
when it is determined, in real time, that the first output job is not compatible with the first post-processing evaluation set to be performed on the first processor of the second plurality of processors, determining, in real time, whether a second output job of the plurality of output jobs is compatible with the first post-processing evaluation set to be performed on the first processor of the second plurality of processors, 
when it is determined, in real time, that the second output job is compatible with the first post-processing evaluation set to be performed on the first processor of the second plurality of processors, performing, in real time[[,]]:
receiving the second output job at the first processor of the second plurality of processors;
 performing, on the first processor of the second plurality of processors, the first post-processing evaluation of the second output job; 
outputting second first-post-processing data for the second output job; and
transmitting second first-post-processing-data instructions to update the user interface to provide second-first-post-processing-data information to the user in relation to the first post-processing evaluation of the second output job; and
 when it is determined, in real time, that the second output job is not compatible with the first post-processing evaluation set to be performed on the first processor of the second plurality of processors, determining, in real-time, whether any remaining output job of the output job queue is compatible with the first post-processing evaluation set to be performed on the first processor of the second plurality of processors.
	
16.  (Currently Amended) The method of claim 15, further comprising:
determining, in real time, whether the first output job is compatible with a second post-processing evaluation set to be performed on a second processor of the second plurality of processors, [[and]]
when it is determined that the first output job is compatible with the second post-processing evaluation set to be performed on the second processor of the second plurality of processors, performing, in real time:
receiving the first output job at the second processor of the second plurality of processors;
performing, on the second processor, the second post-processing evaluation of the first output job, 
outputting first second-post-processing data for the first output job; and
transmitting first second-post-processing-data instructions to update the user interface to provide first second-post-processing-data information to the user in relation to the first second-post-processing evaluation of the first output job; and
when it is determined, in real time, that the first output job is not compatible with the second post-processing evaluation set to be performed on the second processor of the second plurality of processors, determining, in real time, whether any remaining output job of the output job queue is compatible with the second post-processing evaluation set to be performed on the second processor of the second plurality of processors, and
determining, in real-time, whether any output job of the output job queue is compatible with any remaining post-processing evaluations of the plurality of post-processing evaluations set to be performed on any remaining processor of the second plurality of processors. 

17.  (Original) The method of claim 14, wherein the plurality of post-processing evaluations comprises any one or more of determining whether to recommend user evaluation of an item in the catalog, determining whether to remove the item from the catalog, or determining whether to update item data related to the item in the catalog.

18.  (Original) The method of claim 11, wherein the plurality of respective processors comprises one or more of CPUs, GPUs, and combinations thereof.

19.  (Original) The method of claim 11, wherein the item data comprise one or more of image data for the plurality of items, image web addresses for the plurality of items, or item identification numbers and item descriptions for the plurality of items, and wherein the plurality of evaluation models comprises a plurality of inference models.

20.  (Currently Amended) The method of claim 11, further comprising:
determining, in real time, whether the plurality of respective processors is adequate to accommodate the task jobs in the task [[job]] queue;
selectively adding or removing one or more processors in the plurality of respective processors according to a result of determination as to whether the plurality of respective processors are adequate to accommodate the task jobs; and
when adding one or more processors to the plurality of respective processors, setting the one or more processors to perform a selected evaluation model from among the plurality of evaluation models when adding to the plurality of respective processors.

REASONS FOR ALLOWANCE
The cited prior arts taken alone or in combination fail to teach, in combination with other claimed limitations, “when it is determined, in real time, that the first evaluation model set to be performed on the first processor is capable of meeting the first evaluation criteria of the first task data for the first task job in the task queue, performing, in real time: performing, on the first processor, the first evaluation model on the first task data; and outputting first first-evaluation-model output in accordance with the first evaluation criteria for the first task job; when it is determined, in real time, that a first output job is compatible with a first post-processing evaluation set to be performed on a first processor of a second plurality of processors, performing, in real time: receiving the first output job at the first processor of the second plurality of processors; performing, on the first processor of the second plurality of processors, the first post-processing evaluation of the first output job; and outputting first first-post-processing data for the first output job; transmitting (i) first first-evaluation-model-output instructions to a user interface to provide first first-evaluation-model-output information to a user in relation to the first first-evaluation-model output, and (ii) first first-post-processing-data instructions to update the user interface to provide first first-post-processing-data information to the user in relation to the first post-processing evaluation of the first output job; and repeatedly updating, in real time, (a) the task queue according to (i) a progress of processing the plurality of task jobs by the plurality of evaluation models on the plurality of respective processors, and (ii) an addition of any subsequently received task jobs to the task queue for evaluation of subsequently received item data corresponding to subsequently received items, and (b) an output job queue according to (i) a progress of processing a plurality of post-processing evaluations on the second plurality of processors, and (ii) an addition of any subsequently received output jobs to a task output job queue set to be performed on the second plurality of processors” as recited in amended independent claims 1 and 11. 

	These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 13, 2022


/HIREN P PATEL/Primary Examiner, Art Unit 2196